                 Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 1 of 7




1

2

3

4

5

6

7
                                IN THE UNITED STATES DISTRICT COURT
8                                 WESTERN DISTRICT OF WASHINGTON

9

10
                                                      )
     LORI CARTER and BUELAH CARTER,                   )
11                                                    ) No.
           Plaintiff(s),                              )
12                                                    )
13
                           v.                         ) COMPLAINT FOR DAMAGES
                                                      )
14   HOLLAND AMERICA CRUISE LINE-                     )
     USA, INC., HOLLAND AMERICA LINE,                 )
15   INC., HOLLAND AMERICA LINE-USA,                  )
16
     INC.,                                            )

17         Defendant(s).

18                 COMES NOW, the Plaintiffs Lori Carter and Beulah Carter, by and through
19
     Plaintiffs’ attorney, Pellegrino L. Certa of Certa Law Group, Inc., and complain and allege
20
     against the above-named Defendant(s) as follows:
21

22
                                                I.
                                     JURISDICTION AND VENUE
23
           1.1     The jurisdiction of this court over the parties and subject matter of this action is
24

25
     predicated in contract (Cruise Contract) between Plaintiffs and Defendants in that the contract
                                                                        CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 1                                          320 DAYTON STREET, STE. 260
                                                                          EDMONDS, WA 98020
                                                                            (206) 838-2500
                                                                       FACSIMILE (206) 838-2502
                   Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 2 of 7




1
     provides: “all claims or disputes involving Emotional Harm, bodily injury, illness to or death
2
     of any Guest whatsoever including without limitation those arising out of or relating to this
3

4
     Cruise Contract or Your Cruise, Land + Sea Journey, Land Trips or Air Package shall be

5    litigated in and before the United States District Court for the Western District of Washington

6    at Seattle. . .”
7
            2.2         Plaintiffs have complied with all conditions precedent as required by the contract
8
     prior to filing suit, including but not limited to providing Notices of Claim to the Defendant.
9

10
            2.3         That it is a civil action against Holland America Cruise Line-USA, Inc., and/or

11   Holland America Line, Inc., and/or Holland America Line-USA, Inc., (hereafter collectively

12   referred to as “HOLLAND AMERICA”) for money damages for bodily/personal injuries and
13
     loss of property caused by the negligence or wrongful acts or omissions of an employee of
14
     Holland America within the scope of his/her office or employment. Therefore, jurisdiction is
15

16
     proper.

17                                                     II.
                                                     PARTIES
18
            2.1         At all times relevant to this complaint, Holland America had its principal place
19

20   of business in King County, Washington.

21          2.2         At all times relevant to this complaint, Holland America operated travel
22   excursions to paying members of the public.
23
            2.2         At all times relevant to this action, Plaintiffs Buelah Carter and Lori Carter
24
     purchased a travel excursion package from Holland America.
25
                                                                           CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 2                                              320 DAYTON STREET, STE. 260
                                                                              EDMONDS, WA 98020
                                                                                (206) 838-2500
                                                                           FACSIMILE (206) 838-2502
                 Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 3 of 7




1
           2.3     At all times relevant to this action, Plaintiffs Buelah Carter and Lori Carter while
2
     on a travel excursion package purchased from Holland America were passengers on a bus
3

4
     owned and operated by Holland America, its agents and/or employees.

5                                                III.
                                           NOTICE OF CLAIM
6

7
           3.1     Plaintiffs Buelah Carter and Lori Carter have first presented his claim to Holland

8    America pursuant to the terms of the contract. Pursuant to the terms of the contract, Plaintiffs’

9    commencement of this lawsuit is timely.
10
                                                    IV.
11                                                 FACTS

12         4.1     DATES: The bus collision occurred on July 8, 2019.
13         4.2     LOCATION: The collision occurred in Kristiansand, Norway.
14
           4.3     DETAILS: Plaintiffs Buelah Carter and Lori Carter were passengers on a bus
15
     owned and/or operated by Holland America, its agents and/or employees returning from a
16

17   Holland America excursion to the Lindesnes lighthouse when the bus suddenly left the

18   roadway and slammed into a hillside.
19         4.4     The operator of the bus was an employee or agent of Holland America was
20
     acting within the course and scope of his employment with Holland America.
21
           4.4     Nature of the Injuries: As a result of the bus leaving the roadway and slamming
22

23   into the hillside, Plaintiffs Buelah Carter and Lori Carter suffered personal injuries.

24

25
                                                                         CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 3                                            320 DAYTON STREET, STE. 260
                                                                            EDMONDS, WA 98020
                                                                              (206) 838-2500
                                                                         FACSIMILE (206) 838-2502
                  Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 4 of 7




1
                                                   V.
2                                              NEGLIGENCE

3          5.1     Duty: Defendant as a common carrier has a duty to its passengers and the
4
     Plaintiffs to exercise the highest degree of care consistent with the practical operation of its
5
     type of transportation and its business as a common carrier. In addition, through common law,
6

7
     statute, regulation, and/or ordinance the Defendant owed Plaintiffs a duty to drive attentively,

8    and to otherwise exercise ordinary and reasonable care while operating the bus the Plaintiffs

9    were passengers in.
10
           5.2     Breach: Defendant breached its duties as set forth in the preceding paragraphs.
11
           5.3     Proximate Cause: As a direct and proximate cause of Defendant’s breach of its
12

13
     duties as set forth above, Plaintiff has suffered personal injuries.

14                                                 VI.
                                                 DAMAGES
15
           6.1     As a direct and proximate result of the negligence alleged herein, Plaintiffs have
16

17   suffered severe physical injuries and is entitled to fair and reasonable compensation.

18         6.2     As a direct and proximate result of the negligence alleged herein Plaintiffs have
19
     incurred and will continue to incur medical expenses and other out-of-pocket expenses and are
20
     entitled to fair and reasonable compensation.
21
           6.3     As a direct and proximate result of the negligence alleged herein Plaintiffs have
22

23   suffered and will continue to suffer severe physical pain and suffering and is entitled to fair

24   and reasonable compensation.
25
                                                                            CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 4                                            320 DAYTON STREET, STE. 260
                                                                            EDMONDS, WA 98020
                                                                              (206) 838-2500
                                                                         FACSIMILE (206) 838-2502
                 Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 5 of 7




1
           6.4     As a direct and proximate result of the negligence alleged herein, Plaintiff has
2
     suffered severe mental and emotional distress, loss of enjoyment of life, past and future
3

4
     disability, permanency of injury and is entitled to fair and reasonable compensation.

5          6.5     As a direct and proximate result of the negligence alleged herein, Plaintiffs have

6    sustained past wage loss and loss of future earning capacity.
7
           6.6     As a direct and proximate result of the negligence alleged herein, Plaintiffs are
8
     entitled to pre-judgment interest on all medical and other out-of-pocket expenses directly and
9

10
     proximately caused by the negligence alleged in this Complaint.

11         6.8     As a direct and proximate result of the negligence alleged herein, Plaintiffs are

12   entitled to costs and disbursements herein.
13
                                         VII.
14                       WAIVER OF PHYSICIAN/PATIENT PRIVILEGE

15         7.1     Plaintiffs assert the physician/patient privilege for 88 days following the filing of
16
     this complaint. On the 89th day following the filing of this complaint, the Plaintiff hereby
17
     waives the physician/patient privilege.
18
           7.2     The waiver is conditioned and limited as follows: (1) The Plaintiffs do not
19

20   waive their constitutional right of privacy; (2) The Plaintiffs do not authorize contact with the

21   their health care providers of any kind except by judicial proceeding authorized by the Rules of
22
     Civil Procedure; (3) Representatives of the Defendant are specifically instructed not to attempt
23
     ex parte contacts with health care providers of the Plaintiffs; and (4) Representatives of the
24

25
                                                                        CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 5                                           320 DAYTON STREET, STE. 260
                                                                           EDMONDS, WA 98020
                                                                             (206) 838-2500
                                                                        FACSIMILE (206) 838-2502
                   Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 6 of 7




1
     Defendant are specifically instructed not to write letters to Plaintiff's health care providers
2
     telling them that they may mail copies of records to the Defendant.
3

4
                    In the case of Loudon v. Mhyre, 110 Wn.2d 675, 756 P.2d 138 (1988), the

5    Supreme Court dealt very simply with the issue of ex parte contact with the Plaintiff’s

6    physicians:
7
            The issue presented is whether defense counsel in a personal injury action may
8           communicate ex parte with the Plaintiff’s treating physicians when the Plaintiff has
            waived the physician/patient privilege. We hold that defense counsel may not
9           engage in ex parte contact but is limited to the formal discovery methods provided
10
            by court rule.

11   Id, at 675-676, 756 P.2d at 139.

12          WHEREFORE, Plaintiffs pray for judgment against Defendant(s), jointly and severally
13
     and pray for relief as follows:
14
                                                   VIII.
15                                            RELIEF SOUGHT
16           8.1    Special Damages for Plaintiffs in such amounts as are proven at trial.
17
             8.2    General Damages for Plaintiffs in such amounts as are proven at trial.
18
             8.3      Costs including reasonable attorney's fees for Plaintiffs as are proven at trial.
19

20           8.4      For such other and further relief as the court deems just, equitable and proper

21   for Plaintiff at the time of trial.
22           DATED THIS 17th day of June, 2020.
23

24

25
                                                                           CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 6                                             320 DAYTON STREET, STE. 260
                                                                             EDMONDS, WA 98020
                                                                               (206) 838-2500
                                                                          FACSIMILE (206) 838-2502
            Case 2:20-cv-00932 Document 1 Filed 06/17/20 Page 7 of 7




1
                               CERTA LAW GROUP, INC.
2

3

4
                               ______________________________
                               Pellegrino L. Certa WSBA # 25903
5                              Attorney for Plaintiff Lori Carter

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                         CERTA LAW GROUP
26 COMPLAINT FOR DAMAGES - 7                            320 DAYTON STREET, STE. 260
                                                            EDMONDS, WA 98020
                                                              (206) 838-2500
                                                         FACSIMILE (206) 838-2502
